                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


TIFFANY DOBERSTEIN
on behalf of herself and all
others similarly situated,                                   Case No. 18-cv-1931

                Plaintiff,                                   COLLECTIVE AND CLASS
                                                             ACTION COMPLAINT
        v.                                                   PURSUANT TO 29 U.S.C. §216(b)
                                                             AND FED. R. CIV. P. 23
EAST WISCONSIN SAVINGS BANK,
109 West 2nd Street                                          JURY TRIAL DEMANDED
Kaukauna, Wisconsin 54130

                Defendant


                                          COMPLAINT


                                 PRELIMINARY STATEMENT

        1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Tiffany Doberstein, on behalf of herself and all other similarly situated

current and former hourly-paid, non-exempt Member Relations Advisor employees of

Defendant, East Wisconsin Savings Bank, for purposes of obtaining relief under the FLSA and

WWPCL for unpaid overtime compensation, unpaid agreed upon wages, liquidated damages,

costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any such other relief the Court

may deem appropriate.




         Case 1:18-cv-01931-WCG Filed 12/07/18 Page 1 of 27 Document 1
       2.      Defendant, East Wisconsin Savings Bank, is a bank headquartered in Kaukauna,

Wisconsin that services primarily the Fox Valley, Wisconsin region.

       3.      Defendant operated (and continues to operate) an unlawful compensation system

that deprived and failed to compensate all current and former hourly-paid, non-exempt Member

Relations Advisor 1 employees for all hours worked and work performed each workweek,

including at an overtime rate of pay, by: (1) shaving time from said employees’ timesheets by

impermissibly rounding recorded hours of work for its own benefit (and to the detriment of said

employees) and failing to compensate said employees when compensable work commenced and

ceased; and (2) failing to include all non-discretionary compensation, such as bonuses,

commissions, incentives, and/or other monetary rewards, in said employees’ regular rates of pay

for overtime calculation purposes.

       4.      Within the three (3) years immediately preceding the filing of this Complaint,

Defendant’s unlawful time shaving and rounding practice was embodied as a written, established

policy in its “Employee Manual,” which stated:

               WAGES AND SALARY ADMINISTRATION

               Member Relations Representatives are required to report in adequate time
               to have their work station operable prior to their scheduled shift, by at
               least 7:20 when working the early shift, and 8:25 when working the later
               shift.

       5.      Defendant’s time shaving, rounding, and failure to compensate its hourly paid,

non-exempt employees for compensable work performed was intentional, willful, and violated

federal law as set forth in the FLSA and state law as set forth in the WWPCL.




       1
        At times, Defendant also titled and/or referred to Member Relations Advisors as “Member
       Relations Representatives.”



           Case 1:18-cv-01931-WCG Filed 12/07/18 Page 2 of 27 Document 1
                                 JURISDICTION AND VENUE

        6.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

        7.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

        8.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

Defendant has substantial and systematic contacts in this District.

                                            PARTIES

        9.      Defendant is a Kaukauna, Wisconsin-based bank with a corporate office of 109

West 2nd Street, Kaukauna, Wisconsin 54130.

        10.     Defendant is not registered with Wisconsin’s Department of Financial

Institutions.

        11.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant operated approximately six (6) physical locations in the State of

Wisconsin in the following locations: Kaukauna; Appleton; Kimberly; Little Chute; Grand

Chute; and Freedom.

        12.     For purposes of the FLSA, Defendant is an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).




          Case 1:18-cv-01931-WCG Filed 12/07/18 Page 3 of 27 Document 1
       13.     For purposes of the FLSA, Defendant is an “employer” of Plaintiff, and Plaintiff

is “employed” by Defendant, as those terms or variations thereof are used in Wis. Stat. §§ 109.01

et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       14.     Plaintiff, Tiffany Doberstein, is an adult female resident of the State of Wisconsin

residing at 3110 West Hiawatha Drive, Appleton, Wisconsin 54914.

       15.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C. §

216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       16.     Plaintiff worked as a non-exempt, hourly Member Relations Advisor employee at

Defendant’s Kimberly, Wisconsin location within the three (3) years immediately preceding the

filing of this Complaint (ECF No. 1).

       17.     Plaintiff brings this action on behalf of herself and all other similarly-situated

current and former hourly-paid, non-exempt Member Relations Advisor employees who work at,

worked at, and/or were employed by Defendant within the three (3) years immediately preceding

the filing of this Complaint (ECF No. 1). Plaintiff performed similar job duties as other current

and former hourly-paid, non-exempt Member Relations Advisor employees who work at,

worked at, and/or were employed by Defendant, and Plaintiff and all other current and former

hourly-paid, non-exempt Member Relations Advisor employees were subject to Defendant’s

same unlawful policies as enumerated herein.

       18.     Plaintiff and all other current and former hourly-paid, non-exempt Member

Relations Advisor employees on whose behalf she brings this Complaint performed compensable

work in the same or similarly-titled positions 2 at Defendant’s Wisconsin locations at Defendant’s

direction and/or with Defendant’s knowledge and/or.


       2
        At times, Defendant also titled and/or referred to Member Relations Advisors as “Member
       Relations Representatives.”



           Case 1:18-cv-01931-WCG Filed 12/07/18 Page 4 of 27 Document 1
       19.    Defendant supervised Plaintiff’s and all other hourly-paid, non-exempt Member

Relations Advisor employees’ day-to-day activities.

       20.    Defendant had the ability and authority to hire, terminate, promote, demote, and

suspend Plaintiff and all other hourly-paid, non-exempt Member Relations Advisor employees.

       21.    Defendant had the ability and authority to review Plaintiff’s work performance

and the work performance of all other hourly-paid, non-exempt Member Relations Advisor

employees.

       22.    Defendant established the work rules, policies, and procedures by which Plaintiff

and all other hourly-paid, non-exempt Member Relations Advisor employees abided in the

workplace.

       23.    Defendant controlled the terms and conditions of Plaintiff’s and all other hourly-

paid, non-exempt Member Relations Advisor employees’ employment.

       24.    Defendant established Plaintiff’s and all other hourly-paid, non-exempt Member

Relations Advisor employees’ work schedules and provided Plaintiff and all other hourly-paid,

non-exempt Member Relations Advisor employees with work assignments and hours of work.

       25.    Plaintiff’s hours of work and the hours of work of all other hourly-paid, non-

exempt Member Relations Advisor employees were tracked and recorded by Defendant.

                                GENERAL ALLEGATIONS

       26.    In approximately June 2016, Defendant hired Plaintiff into the position of

Member Relations Advisor.

       27.    On or about November 8, 2018, Plaintiff’s employment with Defendant ended.

       28.    During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work as an hourly-paid, non-exempt employee earning between $11.00 and $13.50 per hour.




         Case 1:18-cv-01931-WCG Filed 12/07/18 Page 5 of 27 Document 1
       29.    The vast majority of Defendant’s employees during the three (3) year period

immediately preceding the filing of this Complaint (ECF No. 1) were hourly-paid, non-exempt

employees.

       30.    During Plaintiff’s employment with Defendant, Plaintiff’s usual and customary

weekly work schedule was: Mondays, Tuesdays, Wednesdays, and Fridays, from 8:30 a.m. to

5:00 p.m.; Thursdays, from 8:30 a.m. to 6:00 p.m.; and occasional weekends.

       31.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the usual and customary weekly work schedules and hours of work of

the vast majority of Defendant’s hourly-paid, non-exempt Member Relations Advisor

employees, including Plaintiff, was Mondays, Tuesdays, Wednesdays, and Fridays, from 8:30

a.m. to 5:00 p.m.; Thursdays, from 8:30 a.m. to 6:00 p.m.; and occasional weekends.

       32.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant operated approximately six (6) physical locations in the State of

Wisconsin: Kaukauna; Appleton; Kimberly; Little Chute; Grand Chute; and Freedom. Each

location had the same business (lobby) hours: Monday, Tuesday, Wednesday, and Friday, from

8:30 a.m. to 5:00 p.m.; and Thursday, from 8:30 a.m. to 6:00 p.m.

       33.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Member Relations

Advisor employees often worked at least and/or in excess of five (5) days per workweek.

       34.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Member Relations

Advisor employees often worked at least and/or in excess of forty (40) hours per workweek.




         Case 1:18-cv-01931-WCG Filed 12/07/18 Page 6 of 27 Document 1
        35.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated its hourly-paid, non-exempt Member Relations

Advisor employees, including Plaintiff, bi-weekly via check.

        36.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s workweek for FLSA and WWPCL purposes was

Wednesday through Tuesday.

        37.      On a daily basis during Plaintiff’s employment with Defendant, Plaintiff worked

alongside other hourly-paid, non-exempt Member Relations Advisor employees.

        38.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant provided Plaintiff and all other hourly-paid, non-exempt

Member Relations Advisor employees with a written “Employee Manual.”

        39.      Defendant’s “Employee Manual” contained the terms and conditions of

employment for its hourly-paid, non-exempt Member Relations Advisor employees, including

Plaintiff.

        40.      Defendant’s “Employee Manual” contained the company-wide, uniform policies

applicable to its hourly-paid, non-exempt Member Relations Advisor employees, including

Plaintiff.

        41.      Defendant’s “Employee Manual” contained the company-wide, uniform policies

applicable to its hourly-paid, non-exempt Member Relations Advisor employees, including

Plaintiff, relating to hours worked, work performed, timekeeping, recordkeeping, and

compensation.




             Case 1:18-cv-01931-WCG Filed 12/07/18 Page 7 of 27 Document 1
       42.     Defendant’s “Employee Manual” contained a “Wages and Salary Administration”

policy that applied to its hourly-paid, non-exempt Member Relations Advisor employees,

including Plaintiff.

       43.     Defendant’s “Wages and Salary Administration” policy as contained in its

“Employee Manual” stated: “Member Relations Representatives are required to report in

adequate time to have their work station operable prior to their scheduled shift, by at least 7:20

when working the early shift, and 8:25 when working the later shift.”

       44.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s expectations and directives as communicated to its hourly-

paid, non-exempt Member Relations Advisor employees, including Plaintiff, was to arrive to

work prior to their respective scheduled shift start times “in adequate time to have their work

station[s] operable prior to their scheduled shift, by at least 7:20 when working the early shift,

and 8:25 when working the later shift.”

       45.     Defendant’s “Wages and Salary Administration” policy as contained in its

“Employee Manual” further stated: “All full time, non-exempt employees are paid based on the

time worked in the week consisting of Wednesday through Tuesday. Overtime pay will be paid

to an employee for time worked beyond 40 hours in the work week (Wednesday through

Tuesday).

       46.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1) and on a daily basis, Defendant applied its “Wages and Salary

Administration” policy as contained in its “Employee Manual” in practice to its hourly-paid,

non-exempt Member Relations Advisor employees, including Plaintiff. For example, if an

hourly-paid, non-exempt Member Relations Advisor employee, including Plaintiff, arrived for




         Case 1:18-cv-01931-WCG Filed 12/07/18 Page 8 of 27 Document 1
his or her scheduled shift at 7:20 a.m. or 8:25 a.m. (or earlier) to begin work as directed by

Defendant, Defendant’s actual practice was to “round” the employee’s actual start time and not

begin compensating the employee until 7:30 a.m. or 8:30 a.m., respectively.

       47.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), it was the common practice of all hourly-paid, non-exempt Member

Relations Advisor employees, including Plaintiff, to perform compensable work prior to their

respective scheduled shift start times in the furtherance of performing their respective job duties

at Defendant.

       48.      Immediately after arriving to work at Defendant each workday at the beginning of

their shift, Plaintiff and all other hourly-paid, non-exempt Member Relations Advisor employees

performed compensable work.

       49.      Immediately prior to leaving work at Defendant each workday at the end of their

shift, Plaintiff and all other hourly-paid, non-exempt Member Relations Advisor employees

performed compensable work.

       50.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

Member Relations Advisor employees with, in addition to their hourly or regular rates of pay,

other non-discretionary forms of compensation, such as performance bonuses, commissions,

incentives, and/or other monetary rewards.

       51.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the non-discretionary forms of compensation identified in the

aforementioned paragraph that Defendant compensated Plaintiff and all other hourly-paid, non-

exempt Member Relations Advisor employees with in addition to their hourly or regular rates of




         Case 1:18-cv-01931-WCG Filed 12/07/18 Page 9 of 27 Document 1
pay were remunerated to Plaintiff and all other hourly-paid, non-exempt Member Relations

Advisor employees on approximately a quarterly basis.

       52.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the forms of compensation that Defendant compensated Plaintiff and all

other hourly-paid, non-exempt Member Relations Advisor employees with in addition to their

hourly or regular rates of pay were non-discretionary in nature: they were based on Plaintiff’s

and all other hourly-paid, non-exempt Member Relations Advisor employees’ hours worked

and/or work performance.

       53.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant failed to include all non-discretionary forms of compensation

in Plaintiff’s and all other hourly-paid, non-exempt Member Relations Advisor employees’

regular rates of pay for overtime calculation purposes.

       54.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant did not properly and lawfully compensate Plaintiff and all

other hourly-paid, non-exempt employees for all hours actually worked each workday and each

workweek.

       55.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s practice was to unlawfully and impermissibly shave time

and recorded hours of work from the timesheets of Plaintiff and all other hourly-paid, non-

exempt Member Relations Advisor employees for its own benefit and to the detriment of said

employees.

       56.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s compensation practices unlawfully and impermissibly




        Case 1:18-cv-01931-WCG Filed 12/07/18 Page 10 of 27 Document 1
failed to, on a daily and/or weekly basis, compensate Plaintiff and all other hourly-paid, non-

exempt Member Relations Advisor employees when compensable work commenced and/or

ceased.

          57.   During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s practice was to unlawfully and impermissibly fail to

compensate Plaintiff and all other hourly-paid, non-exempt Member Relations Advisor

employees for all hours actually worked each workweek, including but not limited to at an

overtime rate of pay.

          58.   During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1) and during weeks when no overtime was due, if any, Defendant suffered

or permitted Plaintiff and all other hourly-paid, non-exempt Member Relations Advisor

employees to work without being paid appropriate and lawful compensation for all hours

worked.

          59.   Defendant was or should have been aware that it was shaving time from

Plaintiff’s and all other hourly-paid, non-exempt Member Relations Advisor employees’

timesheets by rounding recorded hours of work for its own benefit and to the detriment of said

employees each work day, thus failing to compensate said employees when compensable work

commenced and/or ceased.

          60.   Defendant was or should have been aware that its policies in practice did not

properly and lawfully compensate Plaintiff and all other hourly-paid, non-exempt Member

Relations Advisor employees for all hours actually worked each workweek, including at an

overtime rate of pay.




          Case 1:18-cv-01931-WCG Filed 12/07/18 Page 11 of 27 Document 1
               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       61.      Plaintiff brings this action on behalf of herself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                FLSA Collective (Timeshaving): All hourly-paid, non-exempt
                Member Relations Advisor employees who are or have been
                employed by Defendant within three (3) years immediately prior to
                the filing of this Complaint (ECF No. 1) who have not been
                compensated for all hours worked in excess of forty (40) hours in a
                workweek as a result of impermissible and unlawful time shaving
                and rounding by Defendant.

                FLSA Collective (Non-Discretionary Compensation):                 All
                hourly-paid, non-exempt Member Relations Advisor employees
                who are or have been employed by Defendant within three (3)
                years immediately prior to the filing of this Complaint (ECF No. 1)
                who received non-discretionary forms of compensation in addition
                to regular wages that were not included in their regular rates of pay
                for overtime calculation purposes.

       62.      Defendant, as a matter of policy and practice, did not compensate its employees

for all hours of compensable work performed by the FLSA Collective (Timeshaving) during a

workweek. These practices resulted in Plaintiff and the FLSA Collective (Timeshaving) being

denied overtime compensation by Defendant at the rate of one and one-half times their regular

hourly rate of pay for hours worked in excess of forty (40) in a workweek.

       63.      Defendant suffered or permitted Plaintiff and the FLSA Collective (Timeshaving)

to perform work during the workweek without proper compensation for all hours of work. The

effect of such a practice was for Defendant to deny the FLSA Collective (Timeshaving) their

agreed upon wages, including overtime compensation at one and one-half times the regular rate,

for the hours worked that were not counted as work.

       64.      Defendant, as a matter of policy and practice, did not include all non-discretionary

compensation, such as bonuses, commissions, incentives, and/or other rewards, in the FLSA



           Case 1:18-cv-01931-WCG Filed 12/07/18 Page 12 of 27 Document 1
Collective’s (Non-Discretionary Compensation) regular rates of pay for overtime calculation

purposes. These practices resulted in Plaintiff and the FLSA Collective (Non-Discretionary

Compensation) being denied overtime compensation by Defendant at the rate of one and one-

half times their regular hourly rate of pay for hours worked in excess of forty (40) in a

workweek.

       65.     The First and Second Claims for Relief are brought under and maintained as an

opt-in Collective Actions pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on

behalf of the FLSA Collectives.

       66.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       67.     Plaintiff and the FLSA Collectives are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them for each hour worked

including overtime compensation. The claims of Plaintiff stated herein are the same as those of

the FLSA Collectives.

       68.     Plaintiff and the FLSA Collectives seek relief on a collective basis challenging,

among other FLSA violations, Defendant’s practice of failing to properly and lawfully

compensate employees for all hours worked, including overtime compensation, and to include all

non-discretionary compensation, such as bonuses, commissions, incentives, and/or other

rewards, in the employees’ regular rates of pay for overtime calculation purposes.

       69.     The FLSA Collectives are readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available




        Case 1:18-cv-01931-WCG Filed 12/07/18 Page 13 of 27 Document 1
from Defendant. Notice can be provided to the FLSA Collectives via first class mail to the last

address known by Defendant and through posting at Defendant’s facility in areas where postings

are normally made.

       70.      Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collectives.

                      RULE 23 CLASS ALLEGATIONS - WISCONSIN

       71.      Plaintiff brings this action on behalf of herself and all other similarly situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                Wisconsin Class (Timeshaving): All hourly-paid, non-exempt
                employees who are or have been employed by Defendant within
                two (2) years immediately prior to the filing of this Complaint
                (ECF No. 1) who have not been compensated for all hours worked
                in a workweek, including at an overtime rate of pay for those hours
                worked in excess of forty (40) hours in a workweek, as a result of
                impermissible and unlawful time shaving and rounding by
                Defendant.

                Wisconsin Class (Non-Discretionary Compensation):              All
                hourly-paid, non-exempt employees who are or have been
                employed by Defendant within two (2) years immediately prior to
                the filing of this Complaint (ECF No. 1) who received non-
                discretionary forms of compensation in addition to regular wages
                that were not included in their regular rates of pay for overtime
                calculation purposes.

       72.      The members of the Wisconsin Classes are readily ascertainable. The number and

identity of the members of the Wisconsin Classes are determinable from the records of

Defendant. The job titles, length of employment, and the rates of pay for each member of the

Wisconsin Classes are also determinable from Defendant’s records. For purposes of notice and

other purposes related to this action, their names and addresses are readily available from

Defendant. Notice can be provided by means permissible under Fed. R. Civ. P. 23.




           Case 1:18-cv-01931-WCG Filed 12/07/18 Page 14 of 27 Document 1
       73.    The proposed Wisconsin Classes are so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over fifty (50) members of each of the Wisconsin Classes.

       74.    Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Classes, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Classes in separate actions. All of the members of the

Wisconsin Classes were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Classes

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Classes. Plaintiff and other members of the Wisconsin Classes

sustained similar losses, injuries and damages arising from the same unlawful policies, practices

and procedures.

       75.    Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Classes and has no interests antagonistic to the Wisconsin Classes. Plaintiff is represented by

counsel who are experienced and competent in both collective/class action litigation and

employment litigation and have previously represented plaintiffs in wage and hour cases.

       76.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.




        Case 1:18-cv-01931-WCG Filed 12/07/18 Page 15 of 27 Document 1
Because the losses, injuries and damages suffered by each of the individual Wisconsin Classes

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Classes to redress the wrongs done to them.

          77.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Classes would create a risk of inconsistent and/or varying adjudications with

respect to the individual members of the Wisconsin Classes, establishing incompatible standards

of conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          78.   Defendant has violated the WWPCL regarding payment of wages and overtime

premium wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

          79.   There are questions of fact and law common to the Wisconsin Classes that

predominate over any questions affecting only individual members. The questions of law and




          Case 1:18-cv-01931-WCG Filed 12/07/18 Page 16 of 27 Document 1
fact common to the Wisconsin Classes arising from Defendant’s actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Classes

is compensable under federal law and/or Wisconsin law; (2) Whether Defendant engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin

Classes to perform work for Defendant’s benefit without being properly compensated; (3)

Whether Defendant failed to pay the Wisconsin Classes for all work Defendant suffered or

permitted them to perform by use of illegal time shaving and unlawful rounding; (4) Whether

Defendant failed to include non-discretionary forms of compensation in the Wisconsin Classes

regular rates of pay for overtime calculation purposes; and (5) The nature and extent of class-

wide injury and the measure of damages for the injury.

       80.       The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                   FIRST CLAIM FOR RELIEF
                             Violation of the FLSA – Unpaid Overtime
              (Plaintiff on behalf of herself and the FLSA Collective (Timeshaving))

       81.       Plaintiff, on behalf of herself and the FLSA Collective (Timeshaving), reasserts

and incorporates by reference all paragraphs set forth above as if restated herein.

       82.       At all times material herein, Plaintiff and the FLSA Collective (Timeshaving)

have been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §

201 et seq.

       83.       At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective (Timeshaving) as provided under the FLSA.




        Case 1:18-cv-01931-WCG Filed 12/07/18 Page 17 of 27 Document 1
       84.     At all times material herein, Plaintiff and the FLSA Collective (Timeshaving)

were employees of Defendant as provided under the FLSA.

       85.     Plaintiff and the FLSA Collective (Timeshaving) are victims of uniform

compensation policy and practice in violation of the FLSA.

       86.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective (Timeshaving) for overtime premium pay for each hour they worked in

excess of forty (40) hours each workweek.

       87.     Defendant suffered or permitted Plaintiff and the FLSA Collective (Timeshaving)

to perform work without being properly or lawfully compensated for each hour worked. The

effect of such a practice was for Defendant to deny Plaintiff and the FLSA Collective

(Timeshaving) their agreed upon wage for the hours worked that were not counted as work,

including overtime wages for hours worked in excess of forty (40) in a workweek.

       88.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       89.     Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. §203(b).

       90.     Defendant’s failure to properly compensate Plaintiff and the FLSA Collective

(Timeshaving) and failure to properly record all compensable work time was willfully

perpetrated. Defendant has not acted in good faith nor with reasonable grounds to believe its

actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff and the




        Case 1:18-cv-01931-WCG Filed 12/07/18 Page 18 of 27 Document 1
FLSA Collective (Timeshaving) are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid overtime premium pay described above pursuant to

Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively, should the Court find that

Defendant did not act willfully in failing to pay overtime premium pay wages, Plaintiff and the

FLSA Collective (Timeshaving) are entitled to an award of pre-judgment interest at the

applicable legal rate.

       91.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective (Timeshaving) for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       92.     Plaintiff and the FLSA Collective (Timeshaving) are entitled to damages equal to

the mandated overtime premium pay within the three (3) years preceding the date of filing of this

Complaint, plus periods of equitable tolling because Defendant acted willfully and knew or

showed reckless disregard of whether its conduct was prohibited by the FLSA.

       93.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.




        Case 1:18-cv-01931-WCG Filed 12/07/18 Page 19 of 27 Document 1
                               SECOND CLAIM FOR RELIEF
                          Violation of the FLSA – Unpaid Overtime
(Plaintiff on behalf of herself and the FLSA Collective (Non-Discretionary Compensation))

       94.     Plaintiff, on behalf of herself and the FLSA Collective (Non-Discretionary

Compensation), reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       95.     At all times material herein, Plaintiff and the FLSA Collective (Non-

Discretionary Compensation) have been entitled to the rights, protections, and benefits provided

under the FLSA, 29 U.S.C. § 201 et seq.

       96.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective (Non-Discretionary Compensation) as provided under the FLSA.

       97.     At all times material herein, Plaintiff and the FLSA Collective (Non-

Discretionary Compensation) were employees of Defendant as provided under the FLSA.

       98.     Plaintiff and the FLSA Collective (Non-Discretionary Compensation) are victims

of uniform compensation policy and practice in violation of the FLSA.

       99.     Defendant violated the FLSA by failing to include all non-discretionary

compensation, such as bonuses, commissions, incentives, and/or other rewards, in the FLSA

Collective’s (Non-Discretionary Compensation) regular rates of pay for overtime calculation

purposes.

       100.    Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective (Non-Discretionary Compensation) for overtime premium pay for each

hour they worked in excess of forty (40) hours each workweek.

       101.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods




        Case 1:18-cv-01931-WCG Filed 12/07/18 Page 20 of 27 Document 1
for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       102.    Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. §203(b).

       103.    Defendant’s failure to include all non-discretionary compensation, such as

bonuses, commissions, incentives, and/or other rewards, in the FLSA Collective’s (Non-

Discretionary Compensation) regular rates of pay for overtime calculation purposes was willfully

perpetrated. Defendant has not acted in good faith nor with reasonable grounds to believe its

actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff and the

FLSA Collective (Non-Discretionary Compensation) are entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid overtime premium pay described

above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively, should the

Court find that Defendant did not act willfully in failing to pay overtime premium pay wages,

Plaintiff and the FLSA Collective (Non-Discretionary Compensation) are entitled to an award of

pre-judgment interest at the applicable legal rate.

       104.    As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective (Non-Discretionary Compensation) for which Defendant is liable pursuant to 29

U.S.C. § 216(b).

       105.    Plaintiff and the FLSA Collective (Non-Discretionary Compensation) are entitled

to damages equal to the mandated overtime premium pay within the three (3) years preceding the

date of filing of this Complaint, plus periods of equitable tolling because Defendant acted




        Case 1:18-cv-01931-WCG Filed 12/07/18 Page 21 of 27 Document 1
willfully and knew or showed reckless disregard of whether its conduct was prohibited by the

FLSA.

        106.   Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                THIRD CLAIM FOR RELIEF
                         Violation of the WWPCL – Unpaid Overtime
           (Plaintiff, on behalf of herself and the Wisconsin Class (Timeshaving))

        107.   Plaintiff, on behalf of herself and the Wisconsin Class, re-alleges and incorporates

all previous paragraphs as if they were set forth herein.

        108.   At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

        109.   At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

        110.   At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

        111.   Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of his or her

(collectively, their) principal activities without receiving compensation for these activities.

        112.   At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.




        Case 1:18-cv-01931-WCG Filed 12/07/18 Page 22 of 27 Document 1
         113.   The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

         114.   Defendant willfully failed to pay Plaintiff and the Wisconsin Class overtime

premium compensation for all hours worked in excess of forty (40) hours a workweek, in

violation of Wisconsin Wage Payment Laws.

         115.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         116.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

                               FOURTH CLAIM FOR RELIEF
                Violation of the WWPCL - Failure To Pay Agreed Upon Wage
            (Plaintiff, on behalf of herself and the Wisconsin Class (Timeshaving))

         117.   Plaintiff, on behalf of herself and the Wisconsin Class, re-alleges and incorporates

all previous paragraphs as if they were set forth herein.

         118.   Plaintiff and the Wisconsin Class have been entitled payment from Defendant at

the agreed upon wage, as defined in Wis. Stat. § 109.01(3), for each hour worked by Plaintiff and

the Wisconsin Class pursuant to Wis. Stat. § 109.03.




         Case 1:18-cv-01931-WCG Filed 12/07/18 Page 23 of 27 Document 1
       119.    Defendant violated the WWPCL by failing to properly compensate Plaintiff and

the Wisconsin Class for each hour worked by Plaintiff and the Wisconsin Class through the

impermissible time shaving policies described above.

       120.    As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff, on behalf of herself and the Wisconsin Class, seek damages in the amount of Plaintiff

and the Wisconsin Class members’ respective unpaid compensation, injunctive relief requiring

Defendant to cease and desist from their violations of the Wisconsin laws described herein and to

comply with them, and such other legal and equitable relief as the Court deems just and proper.

Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin Class may be entitled to liquidated

damages equal and up to fifty percent (50%) of the unpaid wages.

       121.    Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to Wisconsin Wage Payment Laws.

                                 FIFTH CLAIM FOR RELIEF
                         Violation of the WWPCL – Unpaid Overtime
(Plaintiff, on behalf of herself and the Wisconsin Class (Non-Discretionary Compensation))

       122.    Plaintiff, on behalf of herself and the Wisconsin Class, re-alleges and incorporates

all previous paragraphs as if they were set forth herein.

       123.    At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       124.    At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).




        Case 1:18-cv-01931-WCG Filed 12/07/18 Page 24 of 27 Document 1
         125.   At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

         126.   Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of his or her

(collectively, their) principal activities without receiving compensation for these activities.

         127.   At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.

         128.   The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

         129.   Defendant willfully failed to include all forms of discretionary compensation in

the Wisconsin Class’ regular rates of pay for overtime calculation purposes, in violation of

Wisconsin Wage Payment Laws.

         130.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.




         Case 1:18-cv-01931-WCG Filed 12/07/18 Page 25 of 27 Document 1
       131.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

       WHEREFORE, it is respectfully prayed that this Court grant the following relief:

          a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
             supervised Notice, to all similarly-situated current and former hourly-paid, non-
             exempt Member Relations Advisor employees who worked at and/or were
             employed by Defendant informing them of this action and their rights to
             participate in this action. Such Notice shall inform all similarly-situated current
             and qualified former employees of the pendency of this action, the nature of this
             action, and of their right to “opt in” to this action. Additionally, such notice will
             include a statement informing the similarly-situated current and qualified former
             employees that it is illegal for Defendant to take any actions in retaliation of their
             consent to join this action;

          b) At the earliest possible time, issue an Order certifying this action as a class action
             pursuant to Federal Rules of Civil Procedure 23;

          c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
             as class counsel pursuant to Federal Rules of Civil Procedure 23;

          d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
             2202, declaring Defendant’s actions as described in the Complaint as unlawful
             and in violation of the FLSA and Wisconsin Law and applicable regulations and
             as willful as defined in the FLSA and Wisconsin Law;

          e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt Member Relations Advisor employees
             of Defendant damages in the form of reimbursement for unpaid overtime wages
             for all time spent performing compensable work for which they were not paid
             pursuant to the rate provided by the FLSA and WWPCL;

          f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt Member Relations Advisor employees
             damages in the form of reimbursement for unpaid agreed upon wages for all time
             spent performing compensable work for which they were not paid pursuant to the
             rate provided by the FLSA and WWPCL;

          g) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt Member Relations Advisor employees
             liquidated damages pursuant to the FLSA and WWPCL in an amount equal to,
             and in addition to the amount of wages and overtime wages owed to them;




        Case 1:18-cv-01931-WCG Filed 12/07/18 Page 26 of 27 Document 1
          h) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
             situated hourly-paid, non-exempt Member Relations Advisor employees for the
             costs and attorneys’ fees expended in the course of litigating this action, pre-
             judgment and post-judgment interest; and

          i) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
             employees with such other and further relief, as the Court deems just and
             equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.

             Dated this 7th day of December, 2018.


                                           WALCHESKE & LUZI, LLC
                                           Counsel for Plaintiff


                                           s/ Scott S. Luzi                           .




                                           James A. Walcheske, State Bar No. 1065635
                                           Scott S. Luzi, State Bar No. 1067405
                                           Matthew J. Tobin, State Bar No. 1097545
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
mtobin@walcheskeluzi.com




       Case 1:18-cv-01931-WCG Filed 12/07/18 Page 27 of 27 Document 1
